Name: Commission Regulation (EEC) No 1116/84 of 18 April 1984 amending Regulation (EEC) No 89/84 opening a standing invitation to tender for the export of 200 000 tonnes of common wheat of bread-making quality held by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 108/ 10 Official Journal of the European Communities 25 . 4. 84 COMMISSION REGULATION (EEC) No 1116/84 of 18 April 1984 amending Regulation (EEC) No 89/84 opening a standing invitation to tender for the export of 200 000 tonnes of common wheat of bread-making quality held by the Danish intervention agency Whereas, in view of the present situation , the tender should be extended until 30 May 1984 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4) lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas Commission Regulation (EEC) No 89/84 (5), as last amended by Regulation (EEC) No 720/84 (6), opened a standing invitation to tender for the export of 200 000 tonnes of common wheat of bread-making quality held by the Danish intervention agency ; HAS ADOPTED THIS REGULATION : Article 1 Article 4 (2) of Regulation (EEC) No 89/84 is hereby replaced by the following : '2 . The time limit for the submission of offers for the final partial tender is 30 May 1984 at 1 p.m . (Brussels time).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of -the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 April 1984 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, .14 . 6 . 1982, p. 1 . ( 3) OJ No L 281 , 1 . 11 . 1975, p. 49 . 4 OJ No L 202, 9 . 7 . 1982, p. 23 . (*) OJ No L 11 , 14 . 1 . 1984, p . 15 . (6) OJ No L 77, 21 . 3 . 1984, p . 5 .